DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GARY STEINBERG,
                            Appellant,

                                    v.

              FIESTA HOMEOWNERS ASSOCIATION, INC.,
                           Appellee.

                              No. 4D21-3569

                          [October 20, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Louis H. Schiff, Judge; L.T. Case No. CONO21-023076.

  Joseph D. Garrity of Lorium Law, Fort Lauderdale, for appellant.

  Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.